               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


GLEN JOSEPH DAVIS                         §                         PETITIONER
                                          §
                                          §
v.                                        §       Civil No. 1:20-cv-158-HSO-MTP
                                          §
                                          §
                                          §
JOE ERRINGTON                             §                        RESPONDENT
Superintendent                            §

                      FINAL JUDGMENT OF DISMISSAL

      BEFORE THE COURT is the Report and Recommendation [26] of United

States Magistrate Judge Michael T. Parker, which recommends dismissing

Petitioner Glen Joseph Davis’s Petition [1] under 28 U.S.C. § 2254 for Writ of

Habeas Corpus with prejudice. For the reasons given in the Order adopting the

Magistrate Judge’s Report and Recommendation [26] and dismissing Petitioner’s

Petition [1] for Writ of Habeas Corpus, the Court hereby enters judgment, pursuant

to Federal Rule of Civil Procedure 58.

      IT IS, THEREFORE ORDERED AND ADJUDGED that, this civil action

is DISMISSED WITH PREJUDICE.

      SO ORDERED AND ADJUDGED, this the 12th day of July, 2021.


                                         s/ Halil Suleyman Ozerden
                                         HALIL SULEYMAN OZERDEN
                                         UNITED STATES DISTRICT JUDGE
